                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAUREL GARDENS, LLC, et al.,

                           Plaintiffs,
                                                                 CIVIL ACTION
          v.                                                       NO. 17-570


TIMOTHY MCKENNA, et al.,

                           Defendants.


                                              ORDER

          AND NOW, this 20th day of December, 2019, upon consideration of the Saul

Defendants’ 1 Motion for Summary Judgment (ECF Docket No. 258), all supporting and

opposing papers, and for the reasons stated in the accompanying memorandum opinion, it

is hereby ORDERED that the Saul Defendants’ Motion is GRANTED.



                                                      BY THE COURT:


                                                      /S/ JEFFREY L. SCHMEHL, J.
                                                      Jeffrey L. Schmehl, J.




1
    Saul Ewing LLP, David Falcone, and John Snyder.
